Per Curiam.

Having thoroughly reviewed the record, we agree with the board’s findings and recommendation of a public reprimand. However, we refuse to allow six months more to pass before Stidd is repaid the $12,344.30 he was overcharged. Accordingly, respondent is hereby publicly reprimanded for having violated DR 2-106(A) and (B), and ordered to make restitution within sixty days of the date of our order. If respondent fails to meet this deadline, he is to be immediately suspended from the practice of law in Ohio until such time as restitution is made. Costs taxed to respondent.

Judgment accordingly.

Moyer, C.J., Sweeney, Holmes, Douglas, H. Brown and Resnick, JJ., concur.
Wright, J., dissents.